DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the response filed on 6/14/2022.  Claims 1, 7 and 13 have been amended.  Claims 1-3, 5, 7-9, 11, 13-15 and 17 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5, 7-9, 11, 13-15 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  A Section 101 analysis is below.
Step 1 – are the claims directed to a process, machine, manufacture or composition of matter.  The method of claim 1, product of claim 7 and system of claim 13 are within the statutory categories of invention.  
Step 2A, prong one – do the claims recite a judicial exception, which is an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon.  Using the text of claim 1 as an example, claims 1, 7 and 13 recite:
1. A computer-implemented method, executed on a computing device and configured to effectuate a clearing platform, the computer-implemented method comprising: 
effectuating, via a trading system coupled to the computing device, a trading of assets between a first party and at least a second party, the trading system being configured to interface with a trading platform, wherein the trading platform includes an Electronic Communications Network (ECN) configured to enable the first party and at least the second party to effectuate the trading of assets from different geographic areas without requiring an intermediate party such that the ECN provides the first party and at least the second party the ability to effectuate the trading of assets in private and outside traditional trading hours;
enabling agent functionality for the first party and at least the second party with respect to a Value Unit Repository (VUR) and a plurality of custodial accounts defined therein; 
maintaining a local balance datastore concerning trading account balances associated with one or more of the first party and the second part; 
monitoring the trading platform to determine that the trading platform has been restarted after a shutdown; 
receiving current balance information from the Value Unit Repository (VUR) concerning trading account balances associated with one or more of the first party and the second part; 
updating the local balance datastore based upon the current balance information concerning the trading account balances associated with one or more of the first party and the second party;
receiving, at the computer, a matched order concerning the first party and at least the second party , wherein the matched order is encrypted using a private encryption key of a specific party associated with the matched order to provide a digitally-signed matched order; 
determining if trading account balances associated with one or more of the first party and the second party are sufficient to execute the matched order; and
effectuating, via the computer, in response to receiving the matched order concerning the first party and at least the second party, the clearing of the matched order including: 
using a public encryption key of the specific party associated with the digitally-signed matched order to confirm one or more of the origin and the integrity of the digitally-signed matched order;
performing a netting operation to effectuate determining a net asset amount for the first party and at least the second party;
transferring, via the computer, the assets simultaneously between a first custodial account associated with the first party and a second custodial account associated with at least the second party; and 
anonymizing, via the VUR, an identity of the first party and at least the second party such that the identity of the first party and at least the second party are known only to the VUR and is not public knowledge.

Referring to the bolded limitations above, independent claims 1, 7 and 13 are each directed to an abstract idea enumerated in the 2019 PEG.  Specifically, claims 1, 7 and 13 are each directed to the abstract idea of methods of organizing human activity.  More specifically, as drafted each of claims 1, 7 and 13 only recite the commercial or legal interaction of transferring assets between accounts for the purpose, as described in the specification and recited in the claims, of clearing a matched order.  Regarding legal interaction, the recited ECN is regulated by SEC in accordance with Rule 600(a)(23) of Regulation NMS in the United States.  Accordingly, each of claims 1, 7 and 13 are directed to the judicial exception of an abstract idea.
Step 2A, prong two – do the claims recite additional elements that integrate the judicial exception into a practical application.   Integration of the judicial exception into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Regarding claims 1, 7 and 13, since these claims only contain mere instructions to implement the abstract idea on a computer in its ordinary capacity for a commercial or legal interaction (e.g., to receive, store, or transmit data), the recitation in claims 1, 7 and 13 of a computing device, network, memory and processor does not integrate the judicial exception into a practical application.  Please see MPEP 2106.05(f) and 2106.05(g).  It is further noted that the claimed invention as recited in claims 1, 7 and 13 does not pertain to an improvement in the functioning of the computing device itself or a technological solution to a technological problem.
Step 2B – do the claims recited additional elements that amount to significantly more than the judicial exception.  Regarding claims 1, 7 and 13, these claims recite known activity in the field previously known to the industry, specified at a high level of generality, to the judicial exception.  Please see MPEP 2106.05(d) and the Berkheimer Memo.  For example, an exchange using a clearing house to confirm, match and settle trades, including the use of encryption and digital signatures, is notoriously well known as evidenced by the references cited on the PTO-892s attached to the OA dated 12/12/2019 and the present OA, and also by the numerous references cited by the applicant during prosecution in IDSs.  Moreover, the Applicant admits in [0050] that ECN is known in the art, and in [0057] that clearing, which corresponds to netting, is well known.  Further, the computing device, network, memory and processor of claims 1, 7 and 13 are known devices, as discussed in paragraph [0039] of the Applicant’s specification.   Accordingly, claims 1, 7 and 13 do not recite additional elements that amount to significantly more than the judicial exception.
In view of the above analysis, independent claims 1, 7 and 13 are not patent eligible.  Dependent claims 2, 3, 5, 8, 9, 11, 14, 15 and 17 do not cure the deficiencies in their respective base claims as these claims also recite extra-judicial and known activity, and are also not patent eligible.  Specifically, claims 2, 3, 5, 8, 9, 11, 14, 15 and 17 merely refine the abstract idea by invoking a computer as a tool to perform an existing process (2A2, please see MPEP 2106.05(f)) using known activity such as the use of conventional parties to a transaction and platforms (2B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 7-9, 11, 13-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Trickey (US 2010/0280936) in view of Wilkins (US 2017/0109744) and further in view of Baker (US 2016/0086272).
Claim 1 recites:
A computer-implemented method, executed on a computing device and configured to effectuate a clearing platform, the computer-implemented method comprising: (Trickey, [0001], method; [0070], computer system)
effectuating, via a trading system coupled to the computing device, a trading of assets between a first party and at least a second party, the trading system being configured to interface with a trading platform, wherein the trading platform includes an Electronic Communications Network (ECN) configured to enable the first party and at least the second party to effectuate the trading of assets from different geographic areas without requiring an intermediate party such that the ECN provides the first party and at least the second party the ability to effectuate the trading of assets in private and outside traditional trading hours;  (Trickey, [0015], interface receiving instructions relating to at least two different forms of financial instruments reads on trading platform; and Fig. 1, [0043]-[0044], system 50 includes instruction processing system 100 having network 108 over which members A, B, C, D trade assets which reads on the method step of effectuating a trading of assets by interfacing with a trading platform.  Trickey does not specifically disclose wherein the trading platform includes an Electronic Communications Network (ECN) configured to enable the first party and at least the second party to effectuate the trading of assets from different geographic areas without requiring an intermediate party such that the ECN provides the first party and at least the second party the ability to effectuate the trading of assets in private and outside traditional trading hours.  Wilkins, Fig. 1, [0050]-[0052] discloses platform is coupled to an Alternative Trading System (ATS) 145 such as non-exchange trading systems that find counterparties for transactions by matching buyers and sellers including electronic communication networks (ECNs).  It would have been obvious to a person of ordinary skill in the art to modify the system of Tricky to include the ECN of Wilkins to facilitate settlement of respective payment entitlements as discussed in Trickey, [0005].  Further, it would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Wilkins in Trickey since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, both are in the field of trading systems and one of ordinary skill in the art would recognize the combination to be predictable.)  
enabling agent functionality for the first party and at least the second party with respect to a Value Unit Repository (VUR) and a plurality of custodial accounts defined therein; (Trickey, Fig. 1, [0058], [0059], managing entity 190 maintains and controls instruction processing system 100 and members have accounts with managing entity 190; Fig. 1, [0061], managing entity 190 debits and credits the relevant members' accounts for the amounts involved)
maintaining a local balance datastore concerning trading account balances associated with one or more of the first party and the second part; (Trickey, Fig. 1, [0061], managing entity 190 debits and credits the relevant members' accounts for the amounts involved; [0073], database; [0100], balance)
monitoring the trading platform to determine that the trading platform has been restarted after a shutdown; (Trickey does not specifically disclose monitoring the trading platform to determine that the trading platform has been restarted after a shutdown.  Baker, Fig. 8, [0100], [0101], discusses order server 410 indicates via server event it has restarted.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify Trickey with the monitoring of system availability after a restart as disclosed in Baker since an order cannot be processed when a system is down as discussed in Baker, [0003].  Further, it would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Baker in Trickey as modified by Wilkins since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Adding the functionality of checking system availability is ubiquitous.  Additionally, all three references are in the field of trading systems and one of ordinary skill in the art would recognize the combination to be predictable.)  
receiving current balance information from the Value Unit Repository (VUR) concerning trading account balances associated with one or more of the first party and the second part; (Trickey, Fig. 1, [0061], managing entity 190 debits and credits the relevant members' accounts for the amounts involved; [0100], balance)
updating the local balance datastore based upon the current balance information concerning the trading account balances associated with one or more of the first party and the second party; (Trickey, Fig. 1, [0061], managing entity 190 debits and credits the relevant members' accounts for the amounts involved; [0100], balance)
receiving, at the computer, a matched order concerning the first party and at least the second party, (Trickey, Fig. 1, [0045], [0051], [0054], matching orders)
wherein the matched order is encrypted using a private encryption key of a specific party associated with the matched order to provide a digitally-signed matched order; (Trickey does not specifically disclose the matched order is encrypted using a private encryption key of a specific party associated with the matched order to provide a digitally-signed matched order.  Wilkins, [0037], discusses bidirectional encryption where transaction messages are digitally signed using the sender’s private key.  It would have been obvious to a person of ordinarily skill in the art at the time of filing to modify the matching of orders in Trickey to use the encryption of Wilkins to verify the sender originated the transaction as discussed in Wilkins, [0037].  
determining if trading account balances associated with one or more of the first party and the second party are sufficient to execute the matched order; and (Trickey, [0061], managing entity 190 debits and credits the relevant members accounts; [0100], confirm that criteria including account balances is satisfied)
effectuating, via the computer, in response to receiving the matched order concerning the first party and at least the second party, the clearing of the matched order including: using a public encryption key of the specific party associated with the digitally-signed matched order to confirm one or more of the origin and the integrity of the digitally-signed matched order; (Trickey, Fig. 1, [0045], [0051], [0054], matching and settling orders.  Trickey does not specifically disclose using a public encryption key of the specific party associated with the digitally-signed matched order to confirm one or more of the origin and the integrity of the digitally-signed matched order.  Wilkins, [0037], discusses bidirectional encryption where transaction messages are digitally signed and decrypted using the sender’s public key.  It would have been obvious to a person of ordinarily skill in the art at the time of filing to modify the matching of orders in Trickey to use the encryption of Wilkins to verify the sender originated the transaction as discussed in Wilkins, [0037].)
performing a netting operation to effectuate determining a net asset amount for the first party and at least the second party; transferring, via the computer, the simultaneously assets between a first custodial account associated with the first party and a second custodial account associated with at least the second party; and  (Trickey, Fig. 1, [0045], [0051], [0054], matching and settling orders; [0058] the managing entity 190 simultaneously settles the two payment instructions; [0061], settlement members fund pay-ins on a net basis and payment instructions are settled when managing entity 190 debits and credits the relevant members accounts; Fig. 2, [0081], instruction processing system 100 includes FX module 110 to match FX instructions; please also see Fig. 10, [0116], operations 1062, 1065, 1068 match orders and settle) 
anonymizing, via the VUR, an identity of the first party and at least the second party such that the identity of the first party and at least the second party are known only to the VUR and is not public knowledge.  (Trickey, [0045], [0054], matching of payment instruction based on code of counterparties reads on anonymizing parties under BRI as parties are identified by code; [0009], participants are members of a special purpose bank, i.e., not a public institution)
Claims 7 and 13 correspond to claim 1 and are rejected on the same grounds.  Regarding claim 7, Trickey, [0073], [0119], instruction processing system 100.  Regarding claim 13, Trickey, [0070], computer system.
Claim 2 recites:
The computer-implemented method of claim 1 wherein the Value Unit Repository (VUR) includes one or more of: a qualified custodian; a bank; a trust company; a digital asset wallet with multiparty approvals; a dealer; and a broker / dealer.  (Trickey, Fig. 1, [0057], managing entity comprises a bank) 
Claims 8 and 14 correspond to claim 2 and are rejected on the same grounds.
Claim 3 recites:
The computer-implemented method of claim 1 wherein effectuating the clearing of the matched order further includes:  sending one or more messages to the Value Unit Repository (VUR) to effectuate transferring the assets between the first custodial account associated with the first party and the second custodial account associated with at least the second party.  (Trickey, Fig. 1, [0061], payment instructions reads on messages under BRI, payment instructions are settled when managing entity 190 debits and credits the relevant members accounts)
Claims 9 and 15 correspond to claim 3 and are rejected on the same grounds.
Claim 5 recites:
The computer-implemented method of claim 1 further comprising: interfacing with an Over-The-Counter (OTC) platform.  (Trickey, [0015], interface receiving instructions relating to at least two different forms of financial instruments reads on platform; Fig. 1, [0063]-[0065], managing entity 190 and/or members determine eligibility of member and also eligibility of instruments for settlement meeting applicant’s definition of OTC in paragraph [0051] of the applicant’s specification.  It is further noted that paragraph [0051] notes OTC is known in the art.)    
Claims 11 and 17 correspond to claim 5 and are rejected on the same grounds.

Response to Arguments
Applicant's arguments filed 6/14/2022 have been fully considered and are addressed below.
Regarding the rejection under 35 U.S.C. 112(a), Applicant’s arguments are persuasive and the rejection has been withdrawn.
Regarding the rejection under 35 U.S.C. 112(b), Applicant’s arguments are persuasive and the rejection has been withdrawn.
Regarding the rejection under 35 U.S.C. 101, Applicant’s arguments have been fully considered and are addressed below.
Regarding the arguments concerning Step 2A, prong one, the certain methods of organizing human activity grouping of abstract ideas includes commercial and legal interactions.  The features recited in the claims of transferring assets is clearly a commercial and legal interaction and therefore within the groupings of abstract ideas discussed in the 2019 PEG.  Regarding the cited encryption using digital signatures and public-private key pairs, it is respectfully noted that these operations are performed by generic computer components and the recitation of generic components in a claim does not preclude a claim from reciting an abstract idea.  Regarding the citation to Core Wireless, the court determined that the claims are directed to a particular manner of summarizing and presenting information in electronic devices and that the claims do not use conventional user interface methods to display a generic index on a computer.  As the present claims do not recite an interface, it is unclear how the present claims relate to Core Wireless.
 Regarding Applicant’s arguments regarding Step 2A, prong two, integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are indicative of integration into a practical application include improvements to the functioning of a computer, applying the judicial exception with a particular machine, effecting transformation of a particular article to a different state or thing or applying the judicial exception in some other meaningful was beyond generally linking the use of the judicial exception to a particular technological environment.  It is respectfully submitted that the features cited by the Applicants, “"receiving, at the computer, a matched order concerning the first party and at least the second party, wherein the matched order is encrypted using a private encryption key of a specific party associated with the matched order to provide a digitally-signed matched order;" "determining if trading account balances associated with one or more of the first party and the second party are sufficient to execute the matched order;" and "effectuating, via the computer, in response to receiving the matched order concerning the first party and at least the second party, the clearing of the matched order including: using a public encryption key of the specific party associated with the digitally-signed matched order to confirm one or more of the origin and the integrity of the digitally-signed matched order;" and "performing a netting operation to effectuate determining a net asset amount for the first party and at least the second party."”, do not fall into one of these categories and instead is adding insignificant extra-solution activity.  Please see MPEP 2106.05(g) discussing whether the extra solution limitation is well known and significant.  Please also see MPEP 2106.05(f) which notes use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice) does not integrate a judicial exception into a practical application.  The use of encryption and digital signatures is a common functionality of networked computer systems and as these features are recited in broad almost purely functional terms, they do not meaningfully limit the claim.    
Regarding Step 2B, no arguments were presented regarding Step 2B.  
Regarding the prior art rejections, Applicant’s arguments have been fully considered and the amended claims are addressed in detail above. Applicant’s arguments with respect to independent claims 1, 7 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Lastly, it is respectfully noted that although the claimed features have been examined in view of the “as a whole” requirement of 35 U.S.C. 103, the subject application is a business method executing a transfer of assets in the technological environment of a clearing platform executed using a computing device.  As noted in MPEP 2141 with respect to KSR, the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In the present case, trading over a network, order matching, digital signatures using public/private keys, clearing and asset transfer, including simultaneous asset transfer, and also including between parties that are anonymous to each other, are all familiar elements.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
Pitio (US 2017/0279736) discusses encryption using digital signatures, [0134], and ECNs, [0139].
Katsuyama (US 2016/0078537) discusses ECNs, [0058], and cryptographic techniques including digital signatures, [0291].
Torres (US 2010/0250424) discusses ECNs, [0229], and encryption including digital signatures, [0242].
Weinstein (US 4,453,074) discusses public/private key cryptography, Abstract.  
Final Rule: Regulation NMS – SEC.gov, 150 pages, June 28, 2005. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Harper whose telephone number is (571)272-5481.  The examiner can normally be reached on M-Th 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached at (571) 272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GH/
/DAVID P SHARVIN/Primary Examiner, Art Unit 3692